—Order, Family Court, New York County (Leah Ruth Marks, J.), entered June 24, 1993, which granted petitioner custody of the parties’ minor child and modified its prior order of visitation, unanimously affirmed, without costs.
The trial court’s findings are to be accorded great respect (Eschbach v Eschbach, 56 NY2d 167,173-174), as the trial court is in the best position to evaluate the credibility of the parties and professionals, and thus its findings will not be disturbed unless they lack a sound and substantial basis in the record (Matter of Daniel R. v Noel R., 195 AD2d 704, 706). The court properly determined that respondent failed to provide evidence *223that petitioner had sexually abused her daughter from a previous marriage. Nor was the court obliged to adopt the recommendations of the law guardian at trial (Zelnik v Zelnik, 196 AD2d 700), who on appeal has undergone a change of position and now supports the determination of the trial court. The court’s custody determination was based upon the totality of the circumstances and is in the best interests of the child (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 95; Eschbach v Eschbach, supra, at 172-173). Concur—Sullivan, J. P., Wallach, Rubin, Ross and Nardelli, JJ.